Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered. Claims 1, 5-6, 8-9, 12, 16, 19, 21, and 25-26 have been amended. Claims 10, 24, and 30 have been canceled. Claims 1-9, 11-23, and 25-28 remain pending in the application.

Information Disclosure Statement
3.	The information disclosure statement (IDS(s)) submitted on 1/11/2021 and 2/23/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
4.	Argument 1, Applicant argues that 3M fails to teach or suggest, “wherein the computing device is to: receive, via the handheld intraoral scanner, input associated with one of the presented menu options, wherein the input comprises motion input from the motion sensor that is received during a hold gesture of at least one of the button or the touch sensor,” as recited in amended claim 1 as amended.
5.	Responding to Argument 1, Examiner respectfully disagrees and notes that Ojelund further teaches the above argued features; wherein as shown in figure 2, the user can press and hold the button of the handheld intraoral scanner. This will put the handheld intraoral scanner in a controller mode, where the handheld intraoral scanner is adapted for remotely controlling the view with which the 3D 
6.	Argument 2, Applicant argues that the cited references fail to teach the amended claims 12, 19, and 25. 
7.	Responding to Argument 2, see responding to argument 1 above.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claim 1 is rejected under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement. The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Independent claim 1 recites “receive, via the handheld intraoral scanner, presented menu options, wherein the input comprises motion input from the motion sensor that is received during a hold gesture of at least one of the button or the touch sensor” while the specification discloses only “functions that may be performed include activating a gyroscope in the medical scanning device, using data from the gyroscope to control an orientation of a virtual 3D model (e.g., if a hold gesture is detected) and proceeding to next or previous scan segments (e.g., if a swipe gesture is detected)” (para. [0021]).

Claim Rejections – 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 1-9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ojelund et al. (U.S. Patent Application Pub. No. US 20130257718 A1) in view of 3M (3M ESPE Lava Chairside Oral Scanner User Guide Version 3.0; published 2010).

Claim 1: Ojelund teaches a scanning system for performing intraoral scanning and generating a virtual three-dimensional (3D) model of one or more dental sites (i.e. fig. 1, 3, The handheld device 100 is in this example an intraoral dental scanner, which records the 3D geometry of the patient's teeth; para. [0131]), the scanning system comprising: 
a handheld intraoral scanner (i.e. fig. 1, 3, The handheld device 100 is in this example an intraoral dental scanner; para. [0131]) configured to capture scan data of the one or more dental sites when operated in a scan mode (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]), the handheld (i.e. a motion sensor in the handheld device; para. [0043]); 
a computing device to generate the virtual 3D model of the one or more dental sites from the captured scan data of the one or more dental sites (i.e. fig. 1, the 3D model of the teeth may be shown on a display, and the display may for example be a PC screen; para. [0034]); and 
a display to display the virtual 3D model of the one or more dental sites (i.e. fig. 1, the 3D model of the teeth may be shown on a display, and the display may for example be a PC screen; para. [0034]); 
wherein the handheld intraoral scanner further comprises at least one of a button or a touch sensor (i.e. fig. 3, While holding the button pressed the system will use signals from a motion sensor in the handheld device to determine how to present the view of the virtual 3D environment; para. [0043]) to provide manual interaction with the computing device (i.e. figs. 2, 3, the action performance or operation functionality of the device 100 is to record some intraoral 3D geometry, and the user interface functionality is to rotate, pan, and zoom the 3D model 105 of the scanned data on the computer screen 101; para. [0134]), where: 
a first type of activation of the at least one of the button or the touch sensor causes the scanning system to enter the scan mode (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]); and 
a second type of activation of the at least one of the button or the touch sensor causes the scanning system to enter a second mode (i.e. The user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]), wherein the computing device is to present a menu comprising one or more menu options for navigating to a next segment or previous segment on the display (i.e. A given interface element can supply multiple user inputs to the software. For example, a button can provide both a single click and a double click. For example, a double click can mean to advance to a subsequent step in a workflow. For the example of intraoral scanning, three steps within the workflow can be to scan the lower mouth, the upper mouth, and the bite; para. [0083]) while the scanning system is in the second mode (i.e. fig. 2, the user interface functionality is to rotate, pan, and zoom the 3D model 105 of the scanned data on the computer screen 101; para. [0134]), and wherein to select among the presented menu options (i.e. the user interface functionality comprises selecting or choosing items on a display or any other functionality provided by graphical user interfaces; para. [0093]);
 receive, via handheld, input associated with one of the presented menu options (i.e. the user interface functionality comprises selecting or choosing items on a display or any other functionality provided by graphical user interfaces; para. [0093]); wherein the computing device is to:
receive, via the handheld intraoral scanner, input associated with one of the presented menu options (i.e. the user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth, is represented on the display; para. [0043]), wherein the input comprises motion input from the motion sensor that is received during a hold gesture of at least one of the button or the touch sensor; and perform a function based on the received input (i.e. fig. 2, while holding the button pressed the system will use signals from a motion sensor in the handheld device to determine how to present the view of the virtual 3D environment. Thus, if the user turns or otherwise moves the hand that holds the handheld device the view of the virtual 3D environment on the display will change accordingly; para. [0043]), wherein the function is to proceed to a scan of the next segment or to proceed to a scan of the previous segment (i.e. A given interface element can supply multiple user inputs to the software. For example, a button can provide both a single click and a double click. For example, a double click can mean to advance to a subsequent step in a workflow. For the example of intraoral scanning, three steps within the workflow can be to scan the lower mouth, the upper mouth, and the bite; para. [0083]).
	Ojelund does not explicitly teach the handheld is usable to select among the presented menu options.
	However, 3M teaches the computing device is to present a menu comprising one or more menu options for navigating to a next segment or a previous segment on the display (i.e. scanning options for navigating; page 38) while the scanning system is in the second mode (i.e. smart scan system is in stop mode; page 48), and wherein the handheld intraoral scanner is usable to select among the presented menu options (i.e. Press the Select button on the wand to display the cursor. Use the left/right arrow buttons to move the cursor (the green hand) over your choice, then press the Select button on your wand to make your selection; page 80); wherein the computing device (i.e. oral scanner; page 5) is to: receive, via the handheld intraoral scanner (i.e. scanning wand; page 5), input associated with one of the presented menu options (i.e. Press the Select button on the wand to display the cursor. Use the left/right arrow buttons to move the cursor (the green hand) over your choice, then press the Select button on your wand to make your selection; page 80); and perform a function based on the received input (i.e. Press the Select button on the wand to display the cursor. Use the left/right arrow buttons to move the cursor (the green hand) over your choice, then press the Select button on your wand to make your selection; page 80), wherein the function is to proceed to a scan of the next segment or to proceed to a scan of the previous segment (i.e. scanning options with next or previous segment; page 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ojelund to include the feature of 3M. One would have been motivated to make this modification because it provides an intraoral digital impression solution for clinics that gives dentists better impressions, happier patients, more time, and a glowing practice.

Claim 2: Ojelund and 3M teach the scanning system of claim 1. Ojelund does not explicitly teach wherein the menu options further comprise a menu option for proceeding to a next mode .
However, 3M further teaches wherein the menu options further comprise a menu option for proceeding to a next mode (i.e. scanning options with next mode; page 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ojelund to include the feature of 3M. One would have been motivated to make this modification because it provides an intraoral digital impression solution for clinics that gives dentists better impressions, happier patients, more time, and a glowing practice.

Claim 3: Ojelund and 3M teach the scanning system of claim 1. Ojelund does not explicitly teach wherein the menu options comprise a menu option for repeating or continuing to a previous mode.
However, 3M further teaches wherein the menu options comprise a menu option for repeating or continuing to a previous mode (i.e. scanning options with repeating or continuing; page 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ojelund to include the feature of 3M. One would have been motivated to make this modification because it provides an intraoral digital impression solution for clinics that gives dentists better impressions, happier patients, more time, and a glowing practice.

Claim 4: Ojelund and 3M teach the scanning system of claim 1. Ojelund further teaches wherein while the scanning system is in the scan mode (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]), the handheld intraoral scanner is to capture scan data of a first dental site of the one or more dental sites (i.e. fig. 2, pointing the device 100 down can provide that the 3D model 105 of the scanned teeth is shown from a downward viewing angle; para. [0132]) and a second dental site of the one or more dental sites (i.e. fig. 2, the scanner in a horizontal position can provide that the viewing angle is likewise horizontally from the front, such that the 3D model 105 of the scanned teeth is shown from the front; para. [0132]), wherein the first dental site comprises a first one of an upper dental arch or a lower dental arch, wherein the second dental site comprises a second one of the upper dental arch or the lower dental arch (i.e. intraoral scanning, three steps within the workflow can be to scan the lower mouth, the upper mouth, and the bite; para. [0083]), and wherein an activation of the one or more input devices causes the scanning system to transition from scanning the first dental site to scanning the second dental site (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]).

Claim 5: Ojelund and 3M teach the scanning system of claim 4. Ojelund further teaches wherein while the scanning system is in the scan mode (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]), a further activation of the at least one of the button or the touch sensor causes the scanning system to transition from scanning the second dental site to scanning a patient bite (i.e. intraoral scanning, three steps within the workflow can be to scan the lower mouth, the upper mouth, and the bite; para. [0083]), wherein the patient bite is to be scanned during closure of a patient's mouth with the handheld intraoral scanner directed towards an interface area of the upper dental arch and the lower dental arch (i.e. fig. 1, intraoral scanning, three steps within the workflow can be to scan the lower mouth, the upper mouth, and the bite; para. [0083]).

Claim 6: Ojelund and 3M teach the scanning system of claim 5. Ojelund further teaches wherein while the scanning system is in the scan mode (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]), a further activation of the at least one of the button or the touch sensor causes the scanning system to transition (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]) from scanning the patient bite to scanning a preparation tooth on the upper dental arch or the lower dental arch (i.e. fig. 1, intraoral scanning, three steps within the workflow can be to scan the lower mouth, the upper mouth, and the bite; para. [0083]).

Claim 7: Ojelund and 3M teach the scanning system of claim 1. Ojelund further teaches where: an activation of the one or more input devices causes the scanning system to enter an image processing mode in which a view of the displayed virtual 3D model of the one or more dental sites is adjustable (i.e. The user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]).
3M further teaches where: an activation of the one or more input devices causes the scanning system to enter an image processing mode in which a view of the displayed virtual 3D model of the one or more dental sites is adjustable (i.e. smart scan system with 3D model of the dental sites and is adjustable with menu options; page 48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ojelund to include the feature of 3M. One would have been motivated to make this modification because it provides an intraoral digital impression solution for clinics that gives dentists better impressions, happier patients, more time, and a glowing practice.

Claim 8: Ojelund and 3M teach the scanning system of claim 7. Ojelund further teaches wherein the computing device is to translate detected movement of the handheld intraoral scanner measured by the motion sensor into an input command to adjust the view (i.e. the user interface functionality comprises changing the view with which the 3D environment is displayed. Changes in view can comprise changes in viewing angle, viewing position, magnification and/or the like. A change in viewing angle can naturally be effected by rotating the device; para. [0092]) of the displayed virtual 3D model of the one or more dental sites based on the input command (i.e. the user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]). 

Claim 9: Ojelund and 3M teach the scanning system of claim 1. Ojelund further teaches wherein the first type of activation and the second type of activation are both performed with a same button or touch sensor (i.e. fig. 1, button; para. [0041, 0043]).

Claim 11: Ojelund and 3M teach the scanning system of claim 1. Ojelund further teaches wherein the first type of activation and the second type of activation each comprise a different one of at least one (i.e. the user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]).

Claim 12: Ojelund teaches a scanning system for performing intraoral scanning and generating a virtual three-dimensional (3D) model of a dental site (i.e. figs. 1, 3, the handheld device 100 is in this example an intraoral dental scanner, which records the 3D geometry of the patient's teeth; para. [0131]), the scanning system comprising: 
a handheld intraoral scanner (i.e. fig. 1, 3, The handheld device 100 is in this example an intraoral dental scanner; para. [0131]) configured to capture scan data of the dental site when operated in a scan mode (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]), the handheld intraoral scanner comprising a motion sensor (i.e. a motion sensor in the handheld device; para. [0043]);
a computing device to generate the virtual 3D model of the dental site from the captured scan data of the dental site (i.e. fig. 1, the 3D model of the teeth may be shown on a display, and the display may for example be a PC screen; para. [0034]); and 
a display to display the virtual 3D model of the dental site (i.e. fig. 1, the 3D model of the teeth may be shown on a display, and the display may for example be a PC screen; para. [0034]); 
wherein the handheld intraoral scanner comprises one or more input devices configured to provide manual interaction with the computing device (i.e. figs. 2, 3, the action performance or operation functionality of the device 100 is to record some intraoral 3D geometry, and the user interface functionality is to rotate, pan, and zoom the 3D model 105 of the scanned data on the computer screen 101; para. [0134]), where: 
a first activation of the one or more input devices causes the scanning system to enter the scan mode (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]); and 
a second activation of the one or more input devices causes the scanning system to enter an overlay mode, wherein the computing device is to present an overlay (i.e. The user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]) comprising options on the display while the scanning system is in the overlay mode, wherein the handheld intraoral scanner is usable to implement the navigation options (i.e. fig. 2, the user interface functionality comprises changing the view with which the 3D environment is displayed. Changes in view can comprise changes in viewing angle, viewing position, magnification and/or the like; para. [0092]) based on motion input from the motion sensor (i.e. fig. 2, while holding the button pressed the system will use signals from a motion sensor in the handheld device to determine how to present the view of the virtual 3D environment. Thus, if the user turns or otherwise moves the hand that holds the handheld device the view of the virtual 3D environment on the display will change accordingly; para. [0043]).
Ojelund does not explicitly teach wherein the computing device does not present the overlay comprising the one or more navigation options while the system is in the mode.
However, 3M teaches wherein the computing device is to present an overlay comprising one or more navigation options on the display (i.e. scanning options for navigating; page 48) while the scanning system is in the overlay mode (i.e. smart scan system is in stop mode; page 48), wherein the handheld intraoral scanner (i.e. scanning wand; page 5) is usable to implement the navigation options based on motion input from the sensor (i.e. Press the Select button on the wand to display the cursor. Use the left/right arrow buttons to move the cursor (the green hand) over your choice, then press the Select button on your wand to make your selection; page 80), and wherein the computing device does not present the overlay comprising the one or more navigation options while the scanning system is in the scan mode (i.e. the scanning options is removed while in the scan mode; page 42).
 to include the feature of 3M. One would have been motivated to make this modification because it provides an intraoral digital impression solution for clinics that gives dentists better impressions, happier patients, more time, and a glowing practice.

Claim 13: Ojelund and 3M teach the scanning system of claim 12. Ojelund further teaches wherein the overlay comprise at least one of a first option for proceeding to a next segment of the dental site or a second option for returning to a previous segment of the dental site (i.e. fig. 2, the user interface functionality is to rotate, pan, and zoom the 3D model 105 of the scanned data on the computer screen 101; para. [0134]).
However, 3M teaches wherein the overlay comprise at least one of a first option for proceeding to a next segment of the dental site (i.e. scanning options with next or previous segment; page 38) or a second option for returning to a previous segment of the dental site (i.e. scanning options with next or previous segment; page 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ojelund to include the feature of 3M. One would have been motivated to make this modification because it provides an intraoral digital impression solution for clinics that gives dentists better impressions, happier patients, more time, and a glowing practice.

Claim 14: Ojelund and 3M teach the scanning system of claim 12. Ojelund further teaches wherein while the scanning system is in the scan mode (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]), the handheld intraoral scanner is to capture scan data of a first segment of the dental site and a segment of the dental site (i.e. fig. 2, pointing the device 100 down can provide that the 3D model 105 of the scanned teeth is shown from a downward viewing angle; para. [0132]), wherein the first segment comprises a first one of an upper dental arch or a lower dental arch (i.e. intraoral scanning, three steps within the workflow can be to scan the lower mouth, the upper mouth, and the bite; para. [0083]), (i.e. intraoral scanning, three steps within the workflow can be to scan the lower mouth, the upper mouth, and the bite; para. [0083]), and wherein an activation of the one or more input devices causes the scanning system to transition from scanning the first segment to scanning the second segment (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]).

Claim 15: Ojelund and 3M teach the scanning system of claim 14. Ojelund further teaches wherein while the scanning system is in the scan mode (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]), a further activation of the one or more inputs devices causes the scanning system to transition from scanning the second segment to scanning a patient bite segment (i.e. intraoral scanning, three steps within the workflow can be to scan the lower mouth, the upper mouth, and the bite; para. [0083]), wherein the patient bite segment is to be scanned during closure of a patient's mouth with the handheld intraoral scanner directed towards an interface area of the upper dental arch and the lower dental arch (i.e. fig. 1, intraoral scanning, three steps within the workflow can be to scan the lower mouth, the upper mouth, and the bite; para. [0083]).

Claim 16: Ojelund and 3M teach the scanning system of claim 12. Ojelund further teaches where: an activation of the one or more input devices causes a view of the displayed virtual 3D model of the dental site to become adjustable (i.e. the user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]), wherein the motion sensor is configured to detect movement of the handheld intraoral scanner (i.e. the user interface functionality comprises changing the view with which the 3D environment is displayed. Changes in view can comprise changes in viewing angle, viewing position, magnification and/or the like. A change in viewing angle can naturally be effected by rotating the device; para. [0092]), and wherein the computing device is to translate the detected movement of the handheld intraoral scanner into an input command to adjust the view of the displayed virtual 3D model of the dental site based on the input command (i.e. the user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]).

Claim 17: Ojelund and 3M teach the scanning system of claim 12. Ojelund further teaches wherein the first activation and the second activation are both performed with a same input device (i.e. fig. 1, the handheld device; para. [0043]).

Claim 18: Ojelund and 3M teach the scanning system of claim 12. Ojelund further teaches wherein the one or more input devices comprise at least one of a button or a touch sensor (i.e. the user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]).

12.	Claims 19-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ojelund et al. (U.S. Patent Application Pub. No. US 20130257718 A1) in view of O’Mullan et al. (U.S. Patent Application Pub. No. US 20070273712 A1).

Claim 19: Ojelund teaches an intraoral scanning system (i.e. fig. 1, 3, the handheld device 100 is in this example an intraoral dental scanner, which records the 3D geometry of the patient's teeth; para. [0131]), comprising: 
a handheld intraoral scanner (i.e. fig. 1, 3, The handheld device 100 is in this example an intraoral dental scanner; para. [0131]) configured to capture scan data of an intraoral cavity (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]), wherein the handheld intraoral scanner comprises one or more buttons and/or touch sensors (i.e. fig. 3, While holding the button pressed the system will use signals from a motion sensor in the handheld device to determine how to present the view of the virtual 3D environment; para. [0043]) configured to provide manual interaction (i.e. figs. 2, 3, the action performance or operation functionality of the device 100 is to record some intraoral 3D geometry, and the user interface functionality is to rotate, pan, and zoom the 3D model 105 of the scanned data on the computer screen 101; para. [0134]) with a computing device of the intraoral scanning system (i.e. fig. 1, the 3D model of the teeth may be shown on a display, and the display may for example be a PC screen; para. [0034]); and 
the computing device, wherein the computing device is to: 
receive first scan data of a first segment of the intraoral cavity from the handheld intraoral scanner (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]); 
generate a first virtual three-dimensional (3D) model of the first segment of the intraoral cavity using the first scan data (i.e. fig. 1, the 3D model of the teeth may be shown on a display, and the display may for example be a PC screen; para. [0034]); 
output the first virtual 3D model to a display (i.e. fig. 1, the 3D model of the teeth may be shown on a display, and the display may for example be a PC screen; para. [0034]); 
receive an activation of at least one button or touch sensor of the one or more buttons and/or touch sensors (i.e. The user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]); and 
output an overlay to the display responsive to the activation of the at least one button or touch sensor (i.e. The user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]), wherein the overlay comprises navigation information for navigating to at least one of a previous segment of the intraoral cavity or next segment of (i.e. fig. 2, the user interface functionality is to rotate, pan, and zoom the 3D model 105 of the scanned data on the computer screen 101; para. [0134]) using at most one button or touch sensor of the one or more buttons and/or touch sensors of the handheld intraoral scanner (i.e. The user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]).
Ojelund does not explicitly teach wherein the overlay comprising the navigation information at least partially obstructs a view of the virtual model on the display.
However, O’Mullan teaches wherein the overlay comprising the navigation information at least partially obstructs a view of the virtual 3D model on the display (i.e. FIG. 1 is a screen shot of a UI 100 including an embedded navigation interface 104 for navigating imagery 102. In some implementations, the UI 100 is provided by a 3D mapping tool; para. [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ojelund to include the feature of O’Mullan. One would have been motivated to make this modification because it provides an efficient way of displaying navigation guide to a user.

Claim 20: Ojelund and O’Mullan teach the intraoral scanning system of claim 19. Ojelund further teaches wherein the computing device is further to: navigate to the next segment based on an input from the handheld intraoral scanner; receive second scan data of the second segment of the intraoral cavity from the handheld intraoral scanner; -32-Align Docket No. 1320.US.C1.C1generate a second virtual 3D model of the second segment (i.e. fig. 1, intraoral scanning, three steps within the workflow can be to scan the lower mouth, the upper mouth, and the bite; para. [0083]) using the second scan data; and output the second virtual 3D model to the display (i.e. the user interface functionality comprises changing the view with which the 3D environment is displayed. Changes in view can comprise changes in viewing angle, viewing position, magnification and/or the like. A change in viewing angle can naturally be effected by rotating the device; para. [0092]).

Claim 22: Ojelund and O’Mullan teach the intraoral scanning system of claim 19. Ojelund further teaches wherein the overlay further comprises additional navigation information for adjusting a view of at least the first virtual 3D model, wherein the handheld intraoral scanner comprises at least one motion sensor configured to detect movement of the handheld intraoral scanner, and wherein the computing device is to translate the detected movement of the handheld intraoral scanner into an input command and to adjust the view of the displayed virtual 3D model based on the input command (i.e. the user interface functionality comprises changing the view with which the 3D environment is displayed. Changes in view can comprise changes in viewing angle, viewing position, magnification and/or the like. A change in viewing angle can naturally be effected by rotating the device; para. [0092]).

Claim 23: Ojelund and O’Mullan teach the intraoral scanning system of claim 19. Ojelund further teaches wherein the first segment and the next segment are each a different one of an upper dental arch segment, a lower dental arch segment, a bite segment, or a preparation tooth segment (i.e. intraoral scanning, three steps within the workflow can be to scan the lower mouth, the upper mouth, and the bite; para. [0083]).

13.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ojelund et al. (U.S. Patent Application Pub. No. US 20130257718 A1) in view of O’Mullan et al. (U.S. Patent Application Pub. No. US 20070273712 A1) and further in view of 3M (3M ESPE Lava Chairside Oral Scanner User Guide Version 3.0; published 2010).

Claim 21: Ojelund and O’Mullan teach the intraoral scanning system of claim 19. Ojelund further teaches wherein the intraoral scanning system is to operate in a scan mode during receipt of the first scan data, wherein a first activation of the one or more buttons and/or touch sensors causes the scanning system to enter the scan mode (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]), and wherein a second activation of the one or more buttons and/or touch sensors causes the scanning system to enter (i.e. fig. 2, the user interface functionality comprises changing the view with which the 3D environment is displayed. Changes in view can comprise changes in viewing angle, viewing position, magnification and/or the like; para. [0092]) is output to the display while the scanning system is in the overlay mode (i.e. the user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]).
Ojelund does not explicitly teach wherein the overlay is not output to the display while the system is in the mode.
However, 3M further teaches wherein the overlay is not output to the display while the scanning system is in the scan mode (i.e. the scanning options is removed while in the scan mode; page 42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ojelund and O’Mullan to include the feature of 3M. One would have been motivated to make this modification because it provides an efficient way of displaying navigation guide to a user.

Claim Rejections - 35 USC § 102
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


15.	Claims 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ojelund et al. (U.S. Patent Application Pub. No. US 20130257718 A1).

Claim 25: Ojelund teaches an intraoral scanning system (i.e. fig. 1, 3, the handheld device 100 is in this example an intraoral dental scanner, which records the 3D geometry of the patient's teeth; para. [0131]), comprising: 
a handheld intraoral scanner (i.e. fig. 1, 3, The handheld device 100 is in this example an intraoral dental scanner; para. [0131]) configured to capture scan data of an intraoral cavity, wherein the handheld intraoral scanner comprises a motion sensor (i.e. a motion sensor in the handheld device; para. [0043]) and one or more buttons and/or touch sensors (i.e. fig. 3, button, touch sensitive surface; para. [0038, 0043]) configured to provide manual interaction with a computing device of the intraoral scanning system (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]); and 
the computing device, wherein the computing device is to: 
receive an input based on an activation of at least one button or touch sensor of the one or more buttons and/or touch sensors included in the handheld intraoral scanner (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]);
determine a current mode of the intraoral scanning system (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]); 
determine, based on the activation of the at least one button or touch sensor of the one or more buttons and/or touch sensors included in the handheld intraoral scanner and on the current mode of the intraoral scanning system, a first function to perform (i.e. The user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]); and  
-33-Align Docket No. 1320.US.C1.C1perform the first function, wherein the first function is an output of an overlay to a display (i.e. fig. 2, the user interface functionality comprises changing the view with which the 3D environment is displayed. Changes in view can comprise changes in viewing angle, viewing position, magnification and/or the like; para. [0092]), wherein the overlay comprises navigation information comprising navigation options (i.e. fig. 2, the user interface functionality is to rotate, pan, and zoom the 3D model 105 of the scanned data on the computer screen 101; para. [0134]) for navigating at least one of a) between modes of the intraoral scanning system using at most one button or touch sensor of the one or more buttons and/or touch sensors or b) between scan segments using at most one button or touch sensor of the one or more buttons and/or touch sensors (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment. The user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0041, 0043]); 
receive an additional input associated with one of the navigation options based on an additional activation of the one or more buttons and/or touch sensors included in the handheld intraoral scanner (i.e. The user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]);
determine, based on the additional activation of the one or more buttons and/or touch sensors included in the handheld intraoral scanner and on the current mode of the intraoral scanning system, a second function to perform (i.e. The user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]); and
perform the second function (i.e. The user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]), wherein the second function comprises one of navigating to a next mode, navigating to a previous mode, navigating to a next scan segment, or navigating to a previous scan segment (i.e. Changes in view can comprise changes in viewing angle, viewing position, magnification and/or the like. A change in viewing angle can naturally be effected by rotating the device. Rotation is naturally sensed by the aid of gyros and/or relative to gravity sensed by an accelerometer. Zooming, i.e. a change in magnification, can for example be achieved by pushing the handheld device forward and backward, respectively; para. [0092]).

Claim 26: Ojelund teaches the intraoral scanning system of claim 25. Ojelund further teaches wherein the computing device is further to: receive a second additional input based on a second additional activation of at least one button or touch sensor of the one or more buttons and/or touch sensors; receive motion data from at least one motion sensor of the handheld intraoral scanner; translate the motion data into an input command to adjust a view of a displayed virtual 3D model; and adjust the view of the displayed virtual 3D model based on the input command (i.e. the user interface functionality comprises changing the view with which the 3D environment is displayed. Changes in view can comprise changes in viewing angle, viewing position, magnification and/or the like. A change in viewing angle can naturally be effected by rotating the device; para. [0092]).

Claim 27: Ojelund teaches the intraoral scanning system of claim 25. Ojelund further teaches wherein the second function is a function to transition the intraoral scanning system from the current mode to the next or previous mode, wherein at least one of the current mode, the next mode or the previous mode is the scan mode (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]).

Claim 28: Ojelund teaches the intraoral scanning system of claim 25. Ojelund further teaches wherein the second function is a function to transition the intraoral scanning system from a current scan segment to the next scan segment, wherein the current scan segment and the next scan segment are each a different one of an upper dental arch segment, a lower dental arch segment, a bite segment, or a preparation tooth segment (i.e. intraoral scanning, three steps within the workflow can be to scan the lower mouth, the upper mouth, and the bite; para. [0083]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Urakabe (Pub. No. US 20130286174 A1), handheld type intraoral video camera to form a panoramic image of the side surface tooth rows for display on a computer monitor and propose a broad range of dental diagnosis and treatment to a patient and to secure participation of the patient in proactive dental diagnosis and treatment.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAN H TRAN/Primary Examiner, Art Unit 2173